United States Court of Appeals
                        For the First Circuit


No. 05-2256

                           UNITED STATES,

                              Appellee,

                                 v.

                           DEREK CAPOZZI,

                        Defendant, Appellant.


                            ERRATA SHEET

     The opinion of this Court issued on May 23, 2007 is amended
as follows:

     Page 4, line 15:

          Paul A. Decologero should be Paul A. DeCologero